Navigation Links [k012907_8kface.htm#TOC]

EXHIBIT 10.2
ANNUAL INCENTIVE PLAN



DOWNEY FINANCIAL CORP.
2007 Annual Incentive Plan
Executive Management

 

OBJECTIVE

The Downey Financial Corp. Annual Incentive Plan, (the “Plan”), is designed to
motivate and reward eligible executive management of Downey Financial Corp.,
Downey Savings and Loan Association, F.A., and DSL Service Company (the
“Company”) for performance that results in achievement of key organizational and
individual executive goals. Objectives are established to align executives’
interest and performance with interests of Downey Financial Corp.

 

ELIGIBILITY

Those eligible to participate in this plan include executives with broad
responsibility and decision-making authority who have a major impact on the
results of their own functional areas and on the overall performance of the
Company. Plan participation and participation level (expressed as a percentage
of base salary) is subject to the approval of the Compensation Committee and the
Board of Directors and may be revised by the Board, based on the performance of
the Company. For those individuals who become eligible to participate mid-year,
the incentive award will be prorated for the percentage of the year the employee
was eligible to participate. If an eligible employee receives a base salary
adjustment during the plan year, the annual base salary will be prorated for the
percentage of the year each salary was in effect and the incentive payment will
be calculated on the adjusted base salary.

 

PERFORMANCE MEASURES

The Plan consists of two separate measurement factors which are combined to
establish the total incentive opportunity. A participant’s ability to earn any
portion of the incentive is based on the successful attainment of the Company’s
Business Performance as measured by net income and the achievement of
established Individual Performance/Goals.

 

BUSINESS PERFORMANCE

In determining any potential award, the business performance component will be
based on a Net Income target of [redacted]. In order for any award to be paid,
the Business Performance Percentage must be 80% or greater. The table below
summarizes the required net income levels. The Business Performance Percentage
is adjusted as illustrated in the table below to determine the Adjusted Business
Performance Percentage (or bonus potential) before individual performance
assessment. The Adjusted Business Performance Percentage is increased in 2%

 

Page

--------------------------------------------------------------------------------

Navigation Links [k012907_8kface.htm#TOC]

increments for every percentage the Business Performance Percentage is above 80%
and at or below 100%, and is increased in 1% increments for every percentage the
Business Performance Percentage is above 100%, up to a maximum business
percentage of 120%.

Adjusted Business

Actual

Business Performance

Performance Percentage

Net Income

Percentage

(i.e., Bonus Potential)

[Redacted]

120%

120%

[Redacted]

100%

100%

[Redacted]

80%

60%

Below 80%

0%

INDIVIDUAL PERFORMANCE

Individual performance will be evaluated and a performance rating established by
the Chief Executive Officer, and reviewed by the Compensation Committee and the
Board of Directors of Downey. In making this evaluation, appropriate weight is
given to the degree of achievement of pre-determined division/department
objectives as well as evaluation of job responsibilities and performance
factors.

The table below summarizes the Individual Performance ratings and corresponding
percentage adjustments.

Individual Performance

Individual Performance

Percentage Factor

5 – Outstanding Performance

110% - 120

%

4 – Exceeds Expectations

100% - 110

%

3 – Meets Expectations

80% - 100

%

2 – Needs Improvement

0% - 80

%

1 – Not Performing Job

0

%

CALCULATION OF AWARD

The actual award received, if any, is based on the following Formula (see
attached example):

Base

Individual Target

Adjusted Business

Individual

Salary

x

Bonus %

x

Performance

x

Factor

=

Bonus

 

Page

--------------------------------------------------------------------------------

Navigation Links [k012907_8kface.htm#TOC]

PAYMENT

Overall performance will be assessed within 60 days after the end of the Plan
Year. The participant must be actively employed on the date of the payout in
order to receive an incentive payment, unless termination is due to death,
incapacitation or retirement. Payment will be prorated in this situation. Awards
will be paid in February following the Plan year or as soon as administratively
possible. Checks are subject to appropriate tax withholdings as well as any
401(k) and or deferred compensation deductions.

 

TERMINATION AND MODIFICATION

This incentive plan will be reviewed periodically to evaluate its effectiveness.
The Board of Directors has the authority to modify or terminate any part of this
plan at their discretion, at any time.

 

EFFECTIVE DATE

The Plan operates on a fiscal year basis and this Plan summary is effective
January 1, 2007 and amends all prior Annual Incentive Plans for Executive
Management previously approved by Downey Savings and Loan Association Board of
Directors, including the plan approved on April 28, 1993.



Page

--------------------------------------------------------------------------------

Navigation Links [k012907_8kface.htm#TOC]